

116 S3327 IS: Zero Tolerance for Unlawful Detentions of United States Citizens in Lebanon Act
U.S. Senate
2020-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3327IN THE SENATE OF THE UNITED STATESFebruary 24, 2020Mrs. Shaheen (for herself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the imposition of sanctions with respect to officials of the Government of Lebanon responsible for the wrongful or unlawful detention of citizens and nationals of the United States held in Lebanon. 1.Short titleThis Act may be cited as the Zero Tolerance for Unlawful Detentions of United States Citizens in Lebanon Act.2.Imposition of sanctions(a)Identification of officials(1)In generalThe Secretary of State shall develop a list of each individual—(A)who is a current or former official of the Government of Lebanon (including the judiciary and the Military Court); and (B)with respect to whom the Secretary has credible information indicating that the individual was involved in or facilitated the wrongful, unlawful, or inhumane arrest, detention, or abuse of a citizen or national of the United States being held in Lebanon as of the date of the list.(2)Submission to CongressThe Secretary shall submit to the appropriate congressional committees—(A)the list required by paragraph (1) not later than 15 days after the date of the enactment of this Act; and (B)an update to the list not less frequently than every 30 days thereafter and as new information becomes available.(3)FormThe list required by paragraph (1) shall be submitted in unclassified form and published in the Federal Register.(4)Removal from listAn individual may be removed from the list required by paragraph (1) if the President determines and reports to the appropriate congressional committees not less than 15 days before the removal of the individual from the list that all citizens and nationals of the United States who were wrongfully, unlawfully, or inhumanely held in Lebanon have been released.(b)Inadmissibility to the United States of identified individuals, family members, and associates(1)In generalThe Secretary of State shall deny a visa to an alien described in paragraph (2) and revoke, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), any visa of such an alien, and the Secretary of Homeland Security shall exclude any such alien from the United States.(2)Aliens describedAn alien described in this paragraph is an alien who is—(A)an individual on the list required by subsection (a);(B)an immediate family member of such an individual; or(C)an associate of an individual described in subparagraph (A) or (B).(3)Exception to comply with international agreementsParagraph (1) shall not apply with respect to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States. (c)Blocking of property of identified individuals(1)In generalThe President shall block and prohibit, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of any individual on the list required by subsection (a) if such property and interests are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section.(3)Exception relating to importation of goods(A)In generalThe authorities and requirements to impose sanctions authorized under this subsection shall not include the authority or a requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data. (d)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (c)(1) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (e)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by subsection (a) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States. (f)DefinitionsIn this section:(1)AlienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and(B)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.(3)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity. 